Name: Commission Regulation (EEC) No 124/91 of 18 January 1991 determining the extent to which applications lodged in January 1991 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 1 . 91 Official Journal of the European Communities No L 14/ 17 COMMISSION REGULATION (EEC) No 124/91 of 18 January 1991 determining the extent to which applications lodged in January 1991 for import licences for certain pigmeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, numbers 59.0040 and 59.0080 in Regulation (EEC) No 3834/90 should therefore be determined, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), Article 1 Whereas Commission Regulation (EEC) No 26/91 (2), set the quantities of pigmeat products that can be imported at a reduced levy during the first quarter of 1991 ; 1 . Applications for import licences for the period 1 January to 31 March 1991 submitted under Regulation (EEC) No 26/91 shall be met : (a) for 4.0584 % of the quantity applied for, in the case of products named against serial number 59.0010 in Regulation (EEC) No 3834/90 ; (b) in full , for products named against serial number 59.0040 in Regulation (EEC) No 3834/90 ; (c) for 20,9030 % of the quantity applied for in the case of products named against serial number 59.0060 in Regulation (EEC) No 3834/90 ; (d) 90,9091 % for products named against serial number 59.0070 in Regulation (EEC) No 3834/90 ; (e) in full, for products named against serial number 59.0080 in Regulation (EEC) No 3834/90 . Whereas Article 4 (5) of Regulation (EEC) No 26/91 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against serial numbers 59.0010 , 59.0060 and 59.0070 in Regulation (EEC) No 3834/90 ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against serial numbers 59.0040 and 59.0080 in Regulation (EEC) No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full ; 2 . During the first 10 days of the second quarter of 1991 applications may be lodged pursuant to Regulation (EEC) No 26/91 for import licences for a total quantity of : (a) 1 085,00 tonnes of the products named against serial number 59.0040 in Regulation (EEC) No 3834/90 ; (b) 2 533,80 tonnes of the products named against serial number 59.0070 in Regulation (EEC) No 3834/90 ; Whereas Article 4 (5) of the abovementioned Regulation stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the second quarter of 1991 of the products named against serial Article 2 (') OJ No L 370, 31 . 12 . 1990, p . 121 . 2) OJ No L 3, 5 . 1 . 1991 , p . 12 . This Regulation shall enter into force on 21 January 1991 . No L 14/ 18 Official Journal of the European Communities 19 . 1 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission